Citation Nr: 0515536	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  98-17 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a urinary 
tract/kidney disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for pulmonary 
tuberculosis.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a gastric ulcer.

4.  Whether new and material evidence has been presented to 
reopen a claim for service connection for dysentery.

5.  Entitlement to an increased (compensable) rating for 
malaria.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from May 1944 to May 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of February 1998 and later 
by the Department of Veterans Affairs (VA) Manila Regional 
Office (RO).   


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the appellant of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the appellant and 
what evidence the VA would attempt to obtain on his behalf.

2.  The RO initially denied service connection for a kidney 
disorder, pulmonary tuberculosis, an ulcer, and dysentery in 
a January 1985 rating decision; the RO notified the veteran 
of this decision, but the veteran did not respond during the 
subsequent year.  The RO confirmed the denial of service 
connection for tuberculosis in June 1985, but again the 
veteran did not appeal.  

3.  Evidence received since the prior rating decisions does 
not bear directly and substantially on the question of 
whether the veteran incurred or aggravated a kidney/urinary 
tract disorder, pulmonary tuberculosis, an ulcer and 
dysentery during service.

4.  The veteran has no active malaria or residuals thereof.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen claims for service connection for a kidney/urinary 
tract disorder, pulmonary tuberculosis, an ulcer or 
dysentery. 38 U.S.C.A. §§ 5103, 5108, 7104, 7105 (West 2002); 
38 C.F.R. § 3.156 (2004).

2.  The criteria for a compensable evaluation for malaria 
have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.31, 4.88b, Diagnostic Code 6304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The appellant was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the appellant informed 
him of the information and evidence needed to substantiate 
the claims and complied with the VA's notification 
requirements.  The communications, such as letters from the 
RO dated in December 2002 and October 2004, provided the 
appellant with an explanation of what evidence was to be 
provided by the appellant and what evidence the VA would 
attempt to obtain on his behalf.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The SOC and SSOCs advised 
him of the evidence that had been obtained and considered.  
The RO also supplied the appellant with the applicable 
regulations in the SOC and SSOCs.  The basic elements for 
establishing the claims have remained unchanged despite the 
change in the law with respect to duty to assist and 
notification requirements.  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  A review of the file shows that the RO made 
appropriate efforts to attempt to obtain all relevant 
evidence.  The evidence includes the veteran's service 
medical records and post service treatment records.  The 
veteran was afforded VA examinations.  He has declined a 
hearing.  The Board does not know of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claims.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claims.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  

The Board notes that in Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005), the Court noted, citing 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), that a VCAA notice must be provided to a claimant before 
the initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim.  A VCAA notice 
was not provided to the appellant before the RO decisions 
regarding the claim for benefits.  However, in Mayfield the 
Court noted that an error in the timing of the notice is not 
per se prejudicial and that to prove prejudice, the appellant 
had to claim prejudice with specificity.  In the present 
case, the Board finds that there was no prejudice to the 
appellant.  The Court in Mayfield noted that there could be 
no prejudice with an error in the timing of the VCAA notice 
if its purpose of affording the claimant a meaningful 
opportunity to participate effectively in the processing of 
the claim, was satisfied.  In other words, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  That is 
what was done in the present case.  The appellant was given 
the VCAA notice letter and was given an ample opportunity to 
respond.  The appellant has not claimed any prejudice as a 
result of the timing of the VCAA letter.  Therefore, to 
decide the appeal would not be prejudicial error.  

In the circumstances of this case, another remand to have the 
RO take additional action under the VCAA and the new 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the claimant in this case.  Further 
development and further expending of the VA's resources are 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the claimant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

I.  New and Material Evidence

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  Also, certain chronic diseases, including 
cardiovascular-renal disease and peptic ulcer disease, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  If pulmonary tuberculosis is 
manifest to a compensable degree within three years of 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  The Board notes that certain 
additional presumptions apply in cases of former prisoners of 
war; however, the service department has determined that the 
veteran is the present case did not have prisoner of war 
service.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
``Chronic.''  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

Presumptive service connection for tuberculous disease; 
wartime and service on or after January 1, 1947.
    (a) Pulmonary tuberculosis. (1) Evidence of activity on 
comparative study of X-ray films showing pulmonary 
tuberculosis within the 3-year presumptive period provided by 
Sec. 3.307(a)(3) will be taken as establishing service 
connection for active pulmonary tuberculosis subsequently 
diagnosed by approved methods but service connection and 
evaluation may be assigned only from the date of such 
diagnosis or other evidence of clinical activity. (2) A 
notation of inactive tuberculosis of the reinfection type at 
induction or enlistment definitely prevents the grant of 
service connection under Sec. 3.307 for active tuberculosis, 
regardless of the fact that it was shown within the 
appropriate presumptive period.    
    (b) Pleurisy with effusion without obvious cause.  
Pleurisy with effusion with evidence of diagnostic studies 
ruling out obvious nontuberculous causes will qualify as 
active tuberculosis.  The requirements for presumptive 
service connection will be the same as those for tuberculous 
pleurisy.
    (c) Tuberculous pleurisy and endobronchial tuberculosis.  
Tuberculous pleurisy and endobronchial tuberculosis fall 
within the category of pulmonary tuberculosis for the purpose 
of service connection on a presumptive basis.  Either will be 
held incurred in service when initially manifested within 36 
months after the veteran's separation from service as 
determined under Sec. 3.307(a)(2).
    (d) Miliary tuberculosis.  Service connection for miliary 
tuberculosis involving the lungs is to be determined in the 
same manner as for other active pulmonary tuberculosis.  
38 C.F.R. § 3.371.

Effect of diagnosis of active tuberculosis.
    (a) Service diagnosis.  Service department diagnosis of 
active pulmonary tuberculosis will be accepted unless a board 
of medical examiners, Clinic Director or Chief, Outpatient 
Service certifies, after considering all the evidence, 
including the favoring or opposing tuberculosis and activity, 
that such diagnosis was incorrect.  Doubtful cases may be 
referred to the Chief Medical Director in Central Office.
    (b) Department of Veterans Affairs diagnosis. Diagnosis 
of active pulmonary tuberculosis by the medical authorities 
of the Department of Veterans Affairs as the result of 
examination, observation, or treatment will be accepted for 
rating purposes.  Reference to the Clinic Director or Chief, 
Outpatient Service, will be in order in questionable cases 
and, if necessary, to the Chief Medical Director in Central 
Office.
    (c) Private physician's diagnosis.  Diagnosis of active 
pulmonary tuberculosis by private physicians on the basis of 
their examination, observation or treatment will not be 
accepted to show the disease was initially manifested after 
discharge from active service unless confirmed by acceptable 
clinical, X-ray or laboratory studies, or by findings of 
active tuberculosis based upon acceptable hospital 
observation or treatment.  38 C.F.R. § 3.374.

Generally, a final rating or Board decision may not be 
reopened and allowed, and a claim based on the same factual 
basis may not be considered. 38 U.S.C.A. §§ 7104, 7105(c).  
However, under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), "new and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears "directly and substantially" upon the specific 
matter under consideration.  Such evidence must be neither 
cumulative nor redundant, and, by itself or in connection 
with evidence previously assembled, such evidence must be "so 
significant that it must be considered in order to fairly 
decide the merits of the claim." See Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998).

An amended version of 38 C.F.R. § 3.156(a) is effective only 
for claims filed on or after August 29, 2001.  Therefore, 
this new version does not apply in this case. 66 Fed. Reg. 
45620-45630 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.156(a)).

In a June 1985 rating decision, the RO denied service 
connection for dysentery, an ulcer, pulmonary tuberculosis, 
and a kidney disorder.  In the decision, the RO noted that 
the veteran had submitted lay statements from service 
comrades describing his wartime experiences, and private 
records such as a record dated in 1949 indicating treatment 
for a peptic ulcer and pulmonary tuberculosis.  The RO 
further noted that the veteran had no prisoner of war status, 
and that there were no official records showing treatment for 
or diagnosis of any of the claimed disabilities and no 
evidence of diagnosis of an ulcer or pulmonary tuberculosis 
by approved methods during the regulatory period after 
service.  The veteran was informed of this decision in 
February 1985 but did not respond within one year.  The 
January 1985 rating decision is therefore final.  38 U.S.C.A. 
§ 7105(c).  The RO confirmed the denial of service connection 
for tuberculosis in June 1985, but again the veteran did not 
appeal.  

The evidence which was of record at the time of the original 
decisions included the service medical records which are 
negative for any of the claimed conditions.  A service 
physical examination report dated in November 1945 reflects 
that the veteran's only abnormality which was noted was 
ringworm.  A service record dated in March 1946 reflects that 
the veteran had pneumonia of the lobar base, right, type  of 
organism unknown; however there was no diagnosis of pulmonary 
tuberculosis.  An affidavit for Philippine Army personnel 
dated in April 1946 shows that in a section for reporting 
wounds and illnesses it was stated that he had "none."  

Also of record were various affidavits.  An affidavit from 
Anita Gonong-Alonzo, M.D., dated in December 1983, is to the 
effect that medical records reflect that the veteran had been 
treated for a peptic ulcer in January 1949.  He also reported 
that the veteran was hospitalized several times for peptic 
ulcer and pulmonary tuberculosis, but no dates were 
specified.  A medical certification dated in December 1943 
from Geronimo R. Cruz, M.D., is to the effect that he 
personally knew the veteran when he was a regimental surgeon 
from 1943 to 1945.  He stated that in 1944 the veteran 
suffered from chronic bronchitis and blood streaked sputum 
and hemoptysis.  He concluded that the veteran was suffering 
from active pulmonary tuberculosis, chronic malaria, and 
malnutrition due to various vitamin deficiencies.  

The evidence which was of record at the time of the prior 
decisions also included relatively recent post service 
medical treatment records.  A hospital summary dated in March 
1976 reflects a diagnosis of pulmonary tuberculosis, minimal 
activity.  

Finally, the evidence which was considered at the time of the 
June 1985 decision included testimony given by the veteran at 
a hearing held in June 1985.  The testimony was to the effect 
that the pneumonia noted in the veteran's service medical 
records was actually indicative of the presence of 
tuberculosis.  Also testifying was Dr. Cruz whose testimony 
was essentially the same information noted above.  

The veteran has requested that his claims be reopened.  The 
Board has noted that in his claim to reopen he referred to a 
"urinary condition," however, it is clear that he is again 
claiming the same disorder which was previously characterized 
as a kidney disorder.  The evidence that must be considered 
in this case is that evidence which was added to the claims 
file subsequent to these decisions.

The additional evidence which has been presented includes 
duplicate copies of many of the previously considered 
evidence.  Such items are not considered to be new.  

Also presented is an affidavit from Edwin P. Ramsey dated in 
October 1996.  The affidavit is to the effect that the 
veteran served under his command and that he had examined the 
medical certification of Geronimo R. Cruz, M.D. regarding the 
medical condition of the veteran during service, and he 
believed it to be correct.  The Board notes, however, that a 
statement by a lay person indicating that he agrees with a 
doctor's statement adds essentially no new information.  

Also presented are documents from a workman's compensation 
type action which reflect that the veteran sought and 
obtained compensation for disabilities including a peptic 
ulcer and pulmonary tuberculosis.  In one portion of the 
decision, it was stated that workman's compensation was 
warranted "considering that when claimant was first employed 
by the respondent he was in perfect health and after years of 
service claimant started to feel the effects of his 
illness..."  Overall, this document tends to weigh against the 
claim, rather than support it.  Therefore, it cannot be said 
to be material evidence which would warrant reopening the 
claim.  The Court has held that evidence unfavorable to the 
veteran's case may not "trigger a reopening" of the claim. 
Villalobos v. Principi, 3 Vet. App. 450, 452 (1992).

Also presented are numerous post service treatment records.  
For example, a record dated in October 1958 from a private 
hospital indicates that the veteran was treated for a peptic 
ulcer.  However, it was already previously established that 
the veteran had a peptic ulcer after service.  Therefore, the 
additional post service medical records add no additional 
relevant information.  

A certification from the V Luna General Hospital indicates 
that the veteran was hospitalized in February and March 1946.  
No specific diagnosis is given.  The Board notes that it was 
already previously established that the veteran was treated 
in service in March 1946 for pneumonia.  Therefore, the 
certification adds no new information.  

The Board has noted that a statement from Erlinda Dy Gray, 
M.D., of the Mission Medical Clinic dated in October 2004 
states that the veteran sustained pulmonary tuberculosis 
because of service in the Philippines during World War II.  
However, the statement does not include any explanation 
whatsoever for such a conclusion.  A bare conclusory opinion 
without an explanation of the basis for the opinion is not 
adequate to support the claim.  See Miller v. West, 11 Vet. 
App. 345, 348 (1998).  The Board notes that there is no 
clinical data or other rationale to support his opinion; nor 
is there anything otherwise in the record that would give it 
substance.  Therefore, the opinion is essentially 
unsupported.  See Bloom v. West, 12 Vet. App. 185 (1999).

Overall, the evidence added to the record since the prior 
rating decisions does not bear directly and substantially on 
the question of whether the veteran incurred residuals of a 
kidney/urinary tract disorder, pulmonary tuberculosis, an 
ulcer or dysentery as a result of service.  As such, this 
evidence is not "new" and "material," as defined in 38 C.F.R. 
§ 3.156(a), and the veteran's claims for service connection 
are not reopened.

II.  Evaluation of Malaria

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work. 38 C.F.R. § 4.2.

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for 
compensable evaluation are not met. 38 C.F.R. § 4.31.

Under 38 C.F.R. § 4.88b, Diagnostic Code 6304 a 100 percent 
rating for malaria is assigned when there is an active 
disease process.  Relapses must be confirmed by the presence 
of malarial parasites in blood smears.  Thereafter, malaria 
is to be rated on the basis of residuals such as liver or 
spleen damage under the appropriate system. See 38 C.F.R. § 
4.88b, Diagnostic Code 6304.

The veteran argues that he experiences symptoms of malaria on 
a regular basis.  However, as a lay person, the veteran is 
not competent to render this medical opinion. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  While he can 
describe symptoms, he cannot offer a medical opinion as to 
the cause of those symptoms.  There is no current medical 
evidence of active malaria or residuals thereof.  No relevant 
problems were noted when the veteran was examined for VA 
purposes in February 2003.  The report shows that the veteran 
gave a history of developing malaria in 1944 with initial 
symptoms of fever and shivering, but eventually his malaria 
resolved and was not currently active.  He reported no 
functional impairment resulting from his malaria.  
Examination of the lymph nodes revealed no cervical, axillary 
or inguinal adenopathy.  After a full physical examination, 
the examiner concluded that the malaria was resolved.  In an 
addendum, it was noted that lab tests were normal, and a 
malaria smear showed that nothing was seen.  

An August 2000 VA examination contains similar information.  
It was noted that the veteran denied having any symptoms such 
as fever, chills, or abdominal pain.  He stated that he had 
complete remission.  He denied problems related to the spleen 
or liver.  Following physical examination, the diagnosis was 
status post malaria.  The examiner noted that this diagnosis 
was based on the subjective history of malaria twice in the 
past.  The veteran reported that the condition resolved, and 
objectively the abdominal examination was normal without any 
problems.  The examiner stated that his examination revealed 
no liver or spleen damage and no signs of hepatomegaly or 
splenomegaly.  Therefore, the disability is properly assigned 
a noncompensable evaluation.  In reaching this decision, the 
Board has considered the benefit- of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
claim, the doctrine does not apply. See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).




ORDER

1.  New and material evidence has not been presented to 
reopen a claim for service connection for a kidney/urinary 
tract disorder.  The appeal is denied.

2.  New and material evidence has not been presented to 
reopen a claim for service connection for pulmonary 
tuberculosis.  The appeal is denied.

3.  New and material evidence has not been presented to 
reopen a claim for service connection for a gastric ulcer.  
The appeal is denied.

4.  New and material evidence has not been presented to 
reopen a claim for service connection for dysentery.  The 
appeal is denied.

5.  A compensable evaluation for malaria is denied.





	                     
______________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


